                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


CHRISTOPHER BRANCH,

              Petitioner,

vs.                                                         No. CIV 17-761-MV-GBW

STATE OF NEW MEXICO, et al.,

              Respondents.


                  MEMORANDUM OPINION AND ORDER
      ADOPTING PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       This matter is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PFRD”) (doc. 13), recommending that the Court deny Petitioner’s

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (doc. 4) and dismiss all claims with

prejudice.

       This case was referred to the Magistrate Judge to conduct hearings and perform legal

analysis pursuant to 28 U.S.C. § 636(b)(1)(B), (b)(3) and Virginia Beach Federal Savings &

Loan Association v. Wood, 901 F.2d 849 (10th Cir. 1990). See doc. 12. The Magistrate Judge

filed his PFRD recommending dismissal on June 4, 2019. Doc. 13. Neither Petitioner nor

Respondents filed objections to the Magistrate Judge’s PFRD within the allotted time. Appellate

review of these issues is therefore waived. See United States v. One Parcel of Real Prop., 73

F.3d 1057, 1059–60 (10th Cir. 1996).

       Failure to object to the PFRD also waives the right to de novo review by the district court.

See id. at 1060; Thomas v. Arn, 474 U.S. 140, 149–150 (1985). Nevertheless, the Court elected

to conduct a de novo review of the Magistrate Judge’s findings in this case. See One Parcel, 73
F.3d at 1061. The Court hereby concurs with all of the factual and legal conclusions recited

therein.

       Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed Findings

and Recommended Disposition (doc. 13) are ADOPTED. Petitioner’s application for writ of

habeas corpus (doc. 4) is DENIED, and this case is DISMISSED WITH PREJUDICE.




                                              MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                2
